Citation Nr: 0127076	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  97-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
August 1969, including a tour of duty in Vietnam from 
December 1968 to August 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) of Roanoke, Virginia.

This case was previously before the Board and was remanded 
for further development in July 1999.  To the extent needed, 
the development has been accomplished and the matter has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary to adjudicate this claim has been 
obtained by the RO.

2.  There is evidence on file that the unit to which the 
veteran was assigned was attacked by the enemy during his 
time in Vietnam, that there were losses, and that several of 
the stressors listed by the veteran are confirmed at least 
generally in records obtained.

3.  There has been sufficient stressor verification to 
conclude that the veteran was engaged in combat with the 
enemy while in Vietnam.

4.  It is as likely as not that the PTSD reported on numerous 
VA and private medical records, and attributed to service, is 
associated with inservice occurrences or event.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative essentially contend that 
service connection is in order for PTSD.  It is argued that 
inservice stressors are sufficient to warrant the post-
service diagnoses of PTSD that have variously been recorded.

Factually, upon entry into service, it was indicated that the 
veteran had been treated for a knife wound to the intestine.  
He was found qualified for service and no psychiatric 
pathology was noted.  At separation examination, it was more 
fully reported that he had attempted suicide by stabbing 
himself with a pocketknife.  During service, after a tour in 
Europe, he was seen for complaints of abnormal behavior in 
Vietnam.  He was discharged with a personality disorder.  

A personality disorder was also noted on the first post 
service VA examination in 1969.  Thereafter, there was little 
significant treatment reported until into the 1990's.  It was 
indicated that there was some treatment for substance abuse, 
but no significant psychiatric treatment was reported for 
several years.  The appellant has claimed some self-
medication during this time.

More recently, the appellant has reported symptoms consistent 
with several psychiatric diagnoses, including PTSD.  As 
noted, the Board previously remanded this claim for 
development, to include verification of stressors.  That 
development appears to have been accomplished to the extent 
possible.  

The veteran has reported that his Unit came under attack when 
he was in Vietnam.  He has described some events that have 
been confirmed in some essentials.  While precise dates have 
not been confirmed, the dates were requested about 30 years 
after the events in question, and he is not noted to be a 
particularly accurate historian by some of the examiners.

It remains established that he has described some events 
where people in his Unit were attacked and even killed.  
While the circumstances of some of the deaths could not be 
confirmed, it was confirmed that the people mentioned by the 
veteran were in fact killed in service, during the time he 
was in Vietnam.

This seems much like the fact situation in the Cohen case.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  In that case, a 
veteran reported being on a base that was being attacked.  
The essential facts could be verified.  Similarly, in this 
case, the veteran is reasonably accurate as to the essential 
facts.  It seems, based on this information, reasonable to 
conclude that he was engaged in some combat with the enemy.

It is noted that since this case has been in appeal, the 
requirement of a combat medal to show combat has been removed 
from the regulation.  See 38 C.F.R. § 3.304(f) (2001).  The 
RO did not use this new, more liberal standard to evaluate 
this case.  In view of the allowance, remand for such review 
is not indicated as there is not prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition to the essential verification of the stressors as 
discussed above, it is noted that there are numerous 
diagnoses of PTSD in the records.  These diagnoses are made 
by VA and private health care providers.  In view of the 
factual situation presented, the Board requested additional 
examination from a psychiatrist.  The most recent exam, while 
conducted by a psychologist, is taken as adequate, again in 
view of the allowance, so that additional remand is not 
needed.  See Stegall v. Brown, 11 Vet. App. 268 (1998).

On the examination, conducted in February 2000, it was noted 
that while there was a history of drug abuse, but that the 
PTSD symptoms had continued since the veteran had been off 
drugs.  It was reported that he was using alcohol, but that 
the symptoms existed without regard to alcohol use.  It was 
also noted that the depression that he had appeared to be 
secondary to the PTSD.  Finally, it was the examiner's 
feeling that the veteran presented with genuine problems and 
essentially that they were due to the reported military 
traumas.

Based on this analysis of the facts, it seems that the 
appellant engaged in some combat during his time in Vietnam.  
It is noted that his Unit was under attack and sustained some 
causalities while he was with the unit.  Events recorded in 
unit history are, in several essential elements, similar to 
those recalled by the veteran.  It is also noted there were 
personality changes first manifested in Vietnam.  Through 
much of the 1990's PTSD findings and symptoms have been 
reported, and they have been associated with the traumas as 
described.  This evidence, along with the essential 
verification of some stressor information raises a reasonable 
doubt as to service connection.  Resolving that doubt in the 
appellant's favor, it is concluded that service connection 
for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

